FILED
                             NOT FOR PUBLICATION                            JAN 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NEIL M. JOHNSON,                                 No. 11-15459

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00731-LRH-
                                                 RAM
  v.

COMFORT RESIDENTIAL PARTNERS,                    MEMORANDUM *
LLC; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Neil M. Johnson appeals pro se from the district court’s judgment dismissing

his action challenging construction defects in his now-foreclosed home. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Kuntz v. Lamar Corp.,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
385 F.3d 1177, 1181 n.6 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Johnson’s action for lack of subject

matter jurisdiction. First, the court lacked diversity jurisdiction because Johnson

and several of the defendants are citizens of Nevada. See id. at 1181 (requiring

complete diversity of citizenship). Second, the court lacked federal question

jurisdiction because Johnson’s state law claims neither included a federal right or

immunity as an essential element nor raised a substantial federal issue. See

Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1086-87

(9th Cir. 2009) (requirements of federal question jurisdiction). Finally, Johnson

failed to establish that the federal statutes cited in his complaint served as a source

of any substantive federal right to file a civil action. See Touche Ross & Co. v.

Redington, 442 U.S. 560, 575-76 (1979) (setting forth factors to determine if

federal criminal statutes provide implied right to file civil claim); Anderson v.

Warner, 451 F.3d 1063, 1067 (9th Cir. 2006) (42 U.S.C. § 1983 does not grant a

substantive right, but only a way to vindicate federal rights elsewhere conferred).

      Johnson’s remaining contentions are unpersuasive.

      Defendants’ motion for judicial notice is granted.

      Johnson’s pending motions are denied.

      AFFIRMED.


                                            2                                    11-15459